Citation Nr: 1100534	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  05-26 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 
percent for residuals of lumbar spine injury.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for residuals of lumbar 
spine injury and assigned a noncompensable (zero percent)  
initial disability rating effective May 19, 2003.  

After the Veteran initiated his appeal by filing a notice of 
disagreement in August 2003, in a July 2004 rating decision, the 
RO assigned a 40 percent disability rating effective from May 19, 
2003.  

The issue of entitlement to a TDIU being remanded is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran's low back disability is productive of severe 
limitation of motion; and there is no evidence of ankylosis of 
the spine or incapacitating episodes of intervertebral disc 
syndrome requiring bed rest.

2.  The Veteran's low back disability is productive of neurologic 
impairment of the left lower extremity that results in disability 
analogous to moderate incomplete paralysis of the sciatic nerve.

3.  The Veteran's low back disability is productive of neurologic 
impairment of the right lower extremity that results in 
disability analogous to mild incomplete paralysis of the sciatic 
nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 40 
percent for residuals of lumbar spine injury are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.59, 4.71a, Diagnostic Codes 5003, 5295 (effective prior to 
September 26, 2003), and Diagnostic Codes 5003, 5236 (2010).  

2.  The criteria for a separate 20 percent disability rating for 
neurologic manifestation of the left lower extremity neuropathy, 
but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8520 (2010).

3.  The criteria for a separate 10 percent disability rating for 
neurologic manifestation of the right lower extremity neuropathy, 
but no higher, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove these claims.  In any event, the Federal Circuit 
recently vacated the Court's previous decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice 
in response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters provided in 
June 2003, September 2003, November 2004, April 2005, February 
2006, November 2008, and March 2009.  These documents in 
combination provided notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain.  

The RO informed the Veteran of the specific criteria which would 
provide a basis for the claim for a higher initial disability 
rating on appeal.  The RO has provided adequate notice of how 
effective dates are assigned.  The claims were subsequently 
readjudicated most recently in a November 2009 supplemental 
statement of the case.  To the extent the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of the 
claims on appeal.  

The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA, and VA examination reports.  VA appropriately examined 
the medical history of the Veteran's claimed disability for 
compensation purposes addressing the rating claim.  Findings from 
the reports of examinations conducted are adequate for the 
purposes of deciding the claim on appeal.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was also 
provided with an opportunity to present testimony at a hearing on 
appeal before a Veteran Law Judge, but he declined. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Initial Disability Rating for Residuals of Lumbosacral Spine 
Injury

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a 
service-connected disability require review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If 
there is a question that arises as to which evaluation to apply, 
the higher evaluation is for application if the disability more 
closely approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25; 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, 
the evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. 
App. 225 (1993).  When a disability is not specifically listed in 
the Rating Schedule, it may be rated under a closely related 
injury in which the functions affected and the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  In cases such as this in which the 
Veteran has appealed the initial rating assigned at the time 
service connection is established, in assigning the initial 
rating, the Board must consider the propriety of assigning one or 
more levels of rating- "staged" ratings-from the initial 
effective date forward, based on evidence as to the severity of 
disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

More recently the Court has held that even in a claim for an 
increase in the level of an already service-connected disability, 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in 
deciding the claim below, the Board has considered whether 
different ratings may be warranted for different time periods 
based on the evidence of record. 

The Veteran's statements describing the symptoms of his service-
connected lumbar spine disability are deemed competent evidence.  
38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must 
be considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

On evaluating the condition of service-connected disability, if 
it is not possible to separate the effects of a service-connected 
condition from that of a nonservice-connected condition, then 38 
C.F.R. § 3.102 requires that reasonable doubt be resolved in the 
Veteran's favor; that is, any such ambiguity as to the origin of 
such signs and symptoms shall be attributed to the service-
connected disability. Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (citing 61 Fed. Reg. 52,698 (1996)).  Thus, in this case, 
if any symptoms cannot be distinguished as between service-
connected and nonservice-connected symptomatology, the Board will 
consider both as service-connected disability.  Id.

The RO has evaluated the appealed disability rating under rating 
criteria for evaluating the musculoskeletal system, under 38 
C.F.R. § 4.71a (2010).  38 C.F.R. § 4.71a, Diagnostic Code 5010 
provides that arthritis due to trauma that is substantiated by X-
ray findings is to be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  When 
there is limitation of motion of the specific joint or joints 
that is compensable (10 percent or higher) under the appropriate 
diagnostic codes, the compensable limitation of motion should be 
rated under the appropriate diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a.

The Veteran filed his claim for service connection, now on appeal 
as to the initial disability rating assigned, in May 2003.  
Subsequently, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2003) pertaining to the 
criteria for rating disabilities of the spine.  Effective 
September 26, 2003, VA revised the criteria for rating general 
diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The Veteran's lumbar spine disorder must therefore be 
evaluated under both the former and revised criteria, though the 
revised criteria may not be applied at any point prior to the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 
2002 & Supp. 2010); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 
7-2003 (Nov. 19, 2003).

As in effect prior to September 26, 2003, 38 C.F.R. § 4.71a, 
Diagnostic Code 5289, evaluation based on ankylosis of the lumbar 
spine, which warranted a 40 percent rating for favorable 
ankylosis and a 50 percent rating for unfavorable ankylosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5289. 

As in effect prior to September 26, 2003, 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 provided for the evaluation of limitation of 
motion of the lumbar spine; and provided for a maximum disability 
rating of 40 percent for severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.

As in effect prior to September 26, 2003, 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 pertained to lumbosacral strain, and 
provided for a maximum 40 percent rating required severe 
lumbosacral strain that included listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.

The terms "moderate" and "severe" among other components of 
the rating criteria are not expressly defined in the rating 
schedule.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.

Effective from September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification of 
the diagnostic codes.  These reclassified diagnostic codes 
include 5236 (sacroiliac injury and weakness), 5237 (lumbosacral 
or cervical strain), 5242 (degenerative arthritis of the spine), 
and 5243 (intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine and 
to the formula for rating intervertebral disc syndrome based on 
incapacitating episodes with instructions to apply the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, The Spine (effective from September 26, 2003).

Under the September 2003 regulation amendments to VA's Rating 
Schedule, the applicable criteria for evaluating disability of 
the spine provide a single set of criteria for rating conditions 
of the spine, the General Rating Formula for Disease and Injuries 
of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, 
DCs 5235 to 5243.  

The Veteran's service-connected residuals of lumbar spine injury 
was previously evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, the code for evaluating on the basis of 
lumbosacral strain.  The disability is currently rated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5236, the code for 
evaluating sacroiliac injury and weakness under the Rating 
Schedule section for evaluating the spine.  The service-connected 
residuals of lumbar spine injury are evaluated as 40 percent 
disabling throughout the period service connection has been in 
effect.

The following criteria are in effect from September 26, 2003.  
Under VA's Rating Schedule, disabilities of the spine, are to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The 
Spine, General Rating Formula for Diseases and Injuries of the 
Spine, Note (6) (2010).

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 40 percent disability rating is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  Id.  38 
C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases 
and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2010).  
A 50 percent disability rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  Id.  Finally, A 100 
percent disability rating is warranted for unfavorable ankylosis 
of the entire spine.  Id. 

The notes discussed below in pertinent part follow and pertain to 
the General Rating Formula for Diseases and Injuries of the 
Spine:

Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate diagnostic 
code.

Note (2):  For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation. The normal combined range of motion of 
the thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (0 degrees) always represents favorable 
ankylosis.

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss.  DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995).  This includes the analysis of 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated involving such factors as 
painful motion, weakness, incoordination, and fatigability, 
etcetera., particularly during times when these symptoms 'flare 
up,' such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  Id; 
see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The Board observes 
that the United States Court of Appeals for Veterans Claims 
(Court) recently noted that when rating spine disabilities, the 
Board must discuss any additional limitation of motion that a 
Veteran has due to pain, weakness, or fatigue.  See Cullen v. 
Shinseki, 24 Vet. App. 74, 85 (2010).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 40 percent evaluation is assigned 
for incapacitating episodes of having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 60 percent evaluation is assigned for incapacitating 
episodes of having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, The Spine, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Diagnostic Codes 5235 to 5243 (2010).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (1) (2010).

If intervertebral disc syndrome is presented in more than one 
spinal segment, provided that the effects in each spinal segment 
are clearly distinct, evaluate each segment on the basis of 
incapacitating episodes, or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4,71a, The 
Spine, Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (2).

Any associated objective neurologic abnormalities, including, but 
not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).


Facts 

In this case, the Veteran underwent a VA examination in April 
2004.  He presented with complaints of gradually worsening low 
back pain over time since injuring his back in 1975.  He reported 
complaints of constant dull ache in the low back, located in the 
left and right paraspinal region, worse on the left side, which 
increases with repetitive or prolonged bending or sitting, or 
twisting.  He reported that it radiated down the left lower 
extremity, with shooting pain going from the buttock to the 
ankle.  He denied having any bladder or bowel dysfunction, and 
does not wear a back brace or use assistive device for walking.  
He reported that he last worked six months before in construction 
but had to stop work due to back pain.  Prior to that he worked 
for 16 years and was laid off several years ago from a job as a 
newspaper pressman, and never went back to that career field.

On examination, range of motion of the lumbosacral spine 
consisted of flexion to 60 degrees with pain at 30 degrees; 
extension to 10 degrees with pain; right and left lateral flexion 
to 15 degrees with pain; and right and left rotation to 20 
degrees with pain.  He had significant pain when lying back or 
sitting up from a lying position; and straight leg raise was 
positive at 45 degrees on the left and at 60 degrees on the 
right.  He had no additional limitation of motion on repetition 
of these movements.  Heel walking caused pain in the low back and 
tiptoe walking caused pain shooting down the left lower extremity 

Neurologically, the Veteran had good sensation to light touch and 
pinprick in the lower extremities and 2+ deep tendon reflexes in 
the lower extremities.  The Veteran walked in a stiff manner but 
not with an antalgic gait.  An MRI of the lumbar spine showed 
mild congenital narrowing of the canal demonstrated at L3 and L4 
with secondary degenerative changes producing mild degrees of 
bilateral foraminal stenosis but no evidence of nerve root 
compression.  After examination the diagnosis was (1) mild 
bilateral foraminal stenosis secondary to moderate degenerative 
disc disease, facet hypertrophy and congenital narrowing at L3 
and L4 levels.

During a March 2005 VA examination of the spine, the Veteran 
complained of having constant low back pain he rated as 7 out of 
10 on the pain scale, which radiated down both legs past the 
knees, but more on the left.  Symptoms worsened with any 
activity.  He denied any flare-ups. He was able to perform 
activities of daily living but this was very painful.  He 
reported he had had no physician prescribe periods of 
incapacitation in the previous 12 months.

On examination the Veteran was able to flex to 30 degrees, extend 
to 10 degrees, to laterally flex 10 degrees bilaterally, to 
rotate to 20 degrees on the right and 30 degrees on the left.  
Muscle strength was 5+/5+ in the lower extremities.  He was 
unable to tandem walk, and reported marked increase in pain with 
heel walking and to a lesser degree with toe walking.  His gait 
was antalgic.  There was no weakness, fatigability or further 
limitation in range of motion with repetitive range of motion.  
X-rays showed essentially normal or minimal narrowing of the L3-
L4 disc space with minimal anterior spurring; otherwise normal.  
After examination the diagnosis was slight narrowing of L3-L4 
disc space suggesting minimal reactive changes on the anterior 
vertebral body margins.

During a November 2005 VA examination of the spine, the Veteran 
complained of constant diffuse low back full ache with shooting, 
stabbing, electric shocks going into his buttocks and down the 
back of both legs to the knees.  He reported he had no flare-ups 
in the sense that the discomfort is constant.  He denied any 
symptoms of numbness, weakness, bladder or bowel complaints.  He 
reported that he was unable to work due to his symptoms.

On examination, the Veteran had normal posture and gait.  Back 
was bilaterally symmetric without gross deformities or 
significant scoliosis.  The Veteran had diffuse tenderness to 
palpation of the lumbar spine in the paravertebral area, and no 
palpable spasms, and no atrophy or hypertrophy.  He had normal 
sensation to pinprick, for the lower extremities.  

The Veteran was able to flex to 5 degrees limited by pain.  Later 
he was observed flexing to at least 60 degrees.  Extension was to 
5 degrees, limited by pain.  Left and right lateral flexion was 
to 5 degrees limited by pain.  He refused to do repetition due to 
pain.  On dressing, he had at least 20 degrees of lateral flexion 
to the right and left.  Left and right lateral rotation was to 10 
degrees limited by pain.  Lateral rotation was at least to 25 
degrees while dressing.  The Veteran required no assistance in 
putting on his shoes, socks, pants, and shirt.  

Diagnostic testing (radiology examination) showed no significant 
lumbar spine abnormality.  The diagnosis was mild lumbar L4 disk 
disease; residual pain and functional limitation inconsistent 
with the apparent lumbar condition.   

During a June 2009 VA neurological examination, the Veteran 
reported that he worked until 2004 when his back condition made 
it too difficult.  The Veteran reported that he had not had any 
physician prescribed bed rest or incapacitation in the previous 
12 months.  He reported that he only wore slippers because it was 
too painful to tie his shoes; and that he was unable to work due 
to his back.  He reported having constant pain at level 8 
throughout his entire lower lumbar and sacral area, which was 
constant and without more significant flare-ups.  He reported 
having radiation of sharp stabbing pain of the left lateral upper 
leg, about once a week lasting seconds.  He reported that he did 
not receive physical therapy or injections. He used muscle rub 
medications that helped somewhat.

On examination, posture was slightly stooped and gait was broad 
based.  The Veteran used no assistive devices.  The back was 
bilaterally symmetric without gross scoliosis or exaggerated 
kyphosis or lordosis.  There were no palpable spasms, but the 
Veteran reported tenderness to palpation of the entire lumbar and 
sacral soft tissues.  Deep tendon reflexes were +2/4 equal 
bilaterally for patella and Achilles reflexes; and there was no 
atrophy or hypertrophy.  Strength testing was within normal 
limits.  The Veteran had normal sensation to pinprick and light 
touch; normal toe walking and heel walking, with unsteady heel-
to-toe walking.  There was no radiculopathy.  

Range of motion of the thoracolumbar spine included forward 
flexion to 60 degrees; extension to 10 degrees; right and left 
lateral flexion to 10 degrees; and right and left lateral 
rotation to 15 degrees.  All ranges were limited by reports of 
severe pain.  The examiner recorded findings that there was no 
painful motion, tenderness, spasms, edema, fatigability, lack of 
endurance, weakness, or instability, except as otherwise noted 
above.  There was no additional limitation of motion after at 
least three repetitions.  The Veteran denied having additional 
limitation due to flare-ups, and the examiner could not determine 
otherwise without speculating.  

X-ray examination associated with the June 2009 examination 
showed subtle disc narrowing and spurring at L4-L5.  The 
diagnosis was service-connected lumbar congenital canal narrowing 
with moderate degenerative joint disease; lumbar L5-S1 
degenerative disk disease, consistent with natural aging; left 
L4-5 radiculitis without objective findings of radiculopathy; and 
mild to moderate functional limitation.

Analysis

On evaluating the facts in light of the relevant rating criteria 
as discussed above, the Board finds that two separate neurologic 
abnormalities are shown to be caused by or part of the service-
connected lumbar spine disability.  As discussed below, the 
evidence warrants a 20 percent separate disability rating for 
neurologic manifestation of the left lower extremity neuropathy, 
and a 10 percent separate disability rating for neurologic 
manifestation of the right lower extremity neuropathy.  

As provided in Note (1), the Board is directed to evaluate any 
associated objective neurological abnormalities under an 
appropriate diagnostic code.  In this case, the Veteran has 
reported pain radiating down his legs, more on the left.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2010).  The maximum 
rating which may be assigned for neuritis not characterized by 
organic changes as noted above will be that for moderate, or with 
sciatic nerve involvement, for moderately severe, incomplete 
paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a dull 
and intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum equal 
to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2010).

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a 
(2010).  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree. Id.

The ratings for peripheral nerves are for unilateral involvement; 
when bilateral, they are combined with application of the 
bilateral factor.  Id.  The use of terminology such as "mild," 
"moderate" and "severe" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue. 38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve, and therefore, neuritis and neuralgia of 
that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2010).  
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, no 
active movement possible of muscles below the knee, and flexion 
of the knee weakened or (very rarely) lost.  Id.

Disability ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis which is mild, moderate or 
moderately severe in degree, respectively.  Id.  A 60 percent 
rating is warranted for severe incomplete paralysis with marked 
muscular atrophy. Id.  Further, Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve and Diagnostic Code 8720 refers to 
neuralgia of the sciatic nerve.

At the June 2006 VA neurological examination, the Veteran 
complained of radiation of sharp stabbing pain of the left 
lateral upper leg.  He was diagnosed as having lumbar congenital 
canal narrowing with moderate degenerative joint disease; lumbar 
L5-S1 degenerative disk disease, consistent with natural aging; 
left L4-5 radiculitis without objective findings of 
radiculopathy; and mild to moderate functional limitation.  

The Veteran has also consistently reported that associated with 
his lumbar spine disability, that in addition to the left lower 
extremity pain radiation, he also had radiation of pain into the 
right lower extremity that was not as severe as the symptoms in 
the left lower extremity.  Such right lower extremity 
symptomatology is supported by findings in the April 2004 VA 
examination, when straight leg raising was positive on both 
sides.  The Veteran is competent to provide evidence regarding 
the similar symptoms in the left and right lower extremity, and 
as to the severity of the pain he perceives in the right lower 
extremity.  38 C.F.R. § 3.159(a)(2).  

Giving the Veteran the benefit of the doubt, the Board finds that 
the competent evidence of record warrants (1) a separate 20 
percent rating for the neurologic manifestation of left lower 
extremity neuropathy, as analogous to neuritis of the sciatic 
nerve of moderate degree; and (2) a separate 10 percent rating 
for the neurologic manifestation of right lower extremity 
neuropathy, as analogous to neuritis of the sciatic nerve of mild 
degree.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.  

The Board does not find that there are any other separately 
diagnosed neurologic abnormalities (including bowel or bladder 
impairment) shown to be caused by or part of the service-
connected lumbar spine disability, during any period on appeal.   
Further, the preponderance of the evidence does not show that the 
Veteran's lumbar spine disability results in intervertebral disc 
syndrome symptoms suggestive of sciatic nerve involvement that 
could allow for a higher rating than in effect pursuant to 
relevant criteria for evaluation under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
38 C.F.R. § 4.71a.  

Basically, as reflected in the examination findings discussed 
above, overall the evidence does not show any such symptoms of 
"incapacitating episodes" during the period in question.  The 
examiners in the examination reports did not report that the 
Veteran had any incapacitating episodes, and the Veteran has not 
reported having any incapacitating episodes.  At no time has any 
incapacitating episode resulted in bed rest that was prescribed 
by a physician.  Other medical evidence does not show any 
significant problems constituting incapacitating episodes due to 
intervertebral disc syndrome involving the lumbar spine.  Thus, 
other than that discussed above, evaluation under criteria for 
separately diagnosed neurologic abnormalities or incapacitating 
episodes would not be favorable to the Veteran's claim.  Since 
those criteria are not more favorable to the Veteran than other 
applicable criteria, no further discussion of evaluation based on 
separately diagnosed neurologic abnormalities or incapacitating 
episodes is required.  

Other than the separate 20 percent and 10 percent disability 
ratings granted above, the Veteran's service-connected residuals 
of lumbar spine injury does not meet any criterion for an 
evaluation in excess of 40 percent during any period under the 
criteria in effect before or since September 26, 2003, with 
respect to any criterion for evaluating limitation of motion.  

Regarding the criteria in effect prior to September 26, 2003, 
there is no evidence showing unfavorable ankylosis.  38 C.F.R. § 
4.71a, Diagnostic Codes 5289 (2003).  The lumbar spine disability 
is already rated at the maximum 40 percent assignable under 38 
C.F.R. § 4.71a. , Diagnostic Codes 5289, 5293.  Therefore an 
increase under respective criteria would not support the 
Veteran's claim.  

Regarding the criteria in effect from September 26, 2003, the 
Veteran's claim also fails because, again, there is no showing of 
ankylosis; and pursuant to the relevant criteria, there is no 
unfavorable ankylosis of the entire thoracolumbar spine.  See 38 
C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases 
and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2010).  

Even considering the Veteran's complaints of pain on motion, none 
of the clinical records show evidence productive of any ankylosis 
of the lumbar spine.  The limitations as discussed in the 
clinical record above would not result in findings meeting 
diagnostic criteria for the next higher disability rating during 
any period; that is, they would not result in a disability 
picture constituting unfavorable ankylosis of the lumbar spine, 
or favorable ankylosis of the entire thoracolumbar spine, 
pursuant to the old and revised criteria respectively.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.  The evidence of functional 
loss due to pain associated with the lumbar spine disability does 
not warrant any additional initial rating in excess of that 
granted here above.   Id.

Beyond the 20 percent separate disability rating granted above 
for the neurologic manifestation of the left lower extremity 
neuropathy, and the 10 percent separate disability rating granted 
above for the neurologic manifestation of the right lower 
extremity neuropathy, the preponderance of the evidence 
establishes that the Veteran's service-connected residuals of 
lumbar spine injury does not meet the criteria for a rating 
greater than that currently assigned, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).

In addition, in exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-part 
test, based on the language of 38 C.F.R. § 3.321(b)(1), for 
determining whether a Veteran is entitled to an extra-schedular 
rating: (1) the established schedular criteria must be inadequate 
to describe the severity and symptoms of the claimant's 
disability; (2) the case must present other indicia of an 
exceptional or unusual disability picture, such as marked 
interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's service-connected back 
disability is productive of pain and functional impairment, 
manifestations are contemplated in the rating criteria, as well 
as left lower extremity and right lower extremity impairment.  
The rating criteria are adequate to evaluate the Veteran's back 
disability and his bilateral lower extremity pathology, and thus 
referral for consideration of extraschedular ratings is not 
warranted.

In conclusion, the Board finds that the preponderance of the 
evidence is against finding that the Veteran's service-connected 
lumbar spine disability warrants a higher rating evaluation 
except as to the separate ratings granted here.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt.

Finally, based on the evidence discussed above and the applicable 
law, the Board finds that at no time during the pendency of the 
appeal has the Veteran been entitled to ratings higher than 40 
percent, 20 percent and 10 percent for his back disability and 
his left lower extremity and right lower extremity impairment.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

An initial disability rating in excess of 40 percent for 
residuals of lumbar spine injury is denied.

A separate 20 percent rating, but no more, for the neurologic 
manifestation of left lower extremity radiculopathy, is granted 
subject to the regulations governing the payment of monetary 
awards.

A separate 10 percent rating, but no more, for the neurologic 
manifestation of right lower extremity radiculopathy, is granted 
subject to the regulations governing the payment of monetary 
awards.  


REMAND

The Court has held that a request for a TDIU, whether expressly 
raised by Veteran or reasonably raised by the record, is not a 
separate "claim" for benefits, but rather, can be part of a 
claim for an initial rating for a disability.  Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  Thus, if during the course of 
an initial rating appeal, the claimant or the evidence of record 
reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an initial rating is 
sought, then the issue of entitlement to TDIU is part of the 
initial rating claim and should be considered in connection with 
that rating claim.  Id.

The evidence reasonably raises the issue of entitlement to a TDIU 
as an element of the initial rating claim on appeal.  At the 
Veteran's VA examinations in April 2004 and June 2009, he 
reported that he had not worked since 2004 when his back 
condition made it too difficult.  He essentially contends that he 
is unemployable due to his service-connected lumbar spine 
disability.  Because entitlement to a TDIU is part of the 
Veteran's initial rating claim, the proper remedy here is to 
remand the TDIU issue for all required development and 
adjudication.

In light of the decision above, the Veteran meets the combined 
schedular rating under 38 C.F.R. § 4.16(a).  Pursuant to VA's 
duty to assist, VA must assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2010).  Because the Veteran is 
unemployed and his service-connected disabilities satisfy the 
percentage requirements set forth in 38 C.F.R. § 4.16(a), the 
Board finds that VA must obtain a medical opinion to determine 
whether it is at least as likely as not that his service-
connected disabilities render him unable to secure or follow a 
substantially gainful occupation because soliciting such an 
opinion is necessary to adjudicate this element of the Veteran's 
back disability claim.  Thus, the Board has no discretion and 
must remand this matter to afford the Veteran a VA examination, 
the report of which must address the above inquiry.  See 
38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 
538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, 
outstanding records with the claims folder, 
schedule the Veteran for an appropriate VA 
examination.  The claims folder should be 
made available to and reviewed by the 
examiner.  All appropriate tests and studies 
should be conducted.  Thereafter, the 
examiner must opine as to whether, without 
regard to the Veteran's age or the impact of 
any nonservice-connected disabilities, it is 
at least as likely as not that his service-
connected disabilities, either alone or in 
the aggregate, render him unable to secure or 
follow a substantially gainful occupation.  A 
complete rationale for any opinion expressed 
and conclusion reached should be set forth in 
a legible report.  

2.  Then readjudicate the Veteran's TDIU 
claim.  If the benefit sought remains denied, 
the Veteran and his representative must be 
furnished an SSOC and be given an opportunity 
to submit written or other argument in 
response before the claims file is returned 
to the Board for further appellate 
consideration.

No action by the Veteran is required until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


